DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8-11, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140070042 to Beers et al (Beers) in view of US Pub. 20140316313 to Mayer et al (Mayer).

Claims 2, 9, and 16. Beers discloses a control device-implemented method of manual controls in the control device associated with an article of footwear, comprising: 
(as required by claim 16) an upper (Fig. 1, 102, and ¶66); 
(as required by claim 16) a sole structure (Fig. 1, 104) coupled to the upper and configured to form, with the upper, a void to receive a foot of a wearer (¶66); 
receiving, from a sensor of the article of footwear, a signal indicative of competitive activity or non-competitive activity of a user wearing the article of footwear, upon determining from the signal the user is engaging in competitive activity (¶163 “pressure sensors”, and “A motorized tensioning system can be programmed to automatically loosen the tension of the lace when the user moves from the standing position to a sitting position”; ¶165 “accelerometer and/or gyroscope could be used to detect sudden moment and/or position information that may be used as feedback for adjusting lace tension”, and “sensors could be used to reduce tension in a system when the user is inactive, and increase tension during periods of greater activity”; and ¶175 “pressure sensors in shoe insoles to detect standing and/or rate of motion, bend indicators, strain gauges, gyroscopes, and accelerometers.  In some embodiments, instead of or in addition to maintaining an initial tension, the sensor information may be used to establish a new target tension.  For example, pressure sensors could be used to measure contact pressures of a brace and automatically adjust used to avoid injury due to high pressure.  In some embodiments, control unit 302 may be configured to store sensor information obtained over a period of time to identify triggering events”), operating in a lockout mode (Fig. 40, elements 514 and 518, “modes” and “game”, ¶5 “active operating mode”, and ¶175 "game mode" “(or similarly, a "sports mode" or "active mode")”); 
while in the lockout mode, monitoring activity of the user at a lockout mode signal monitoring rate to determine when the user wearing the article of footwear is engaging in the non-competitive activity based on the signal (¶163 “pressure sensors”, and “A motorized tensioning system can be programmed to automatically loosen the tension of the lace when the user moves from the standing position to a sitting position”; ¶165 “accelerometer and/or gyroscope could be used to detect sudden moment and/or position information that may be used as feedback for adjusting lace tension”, and “sensors could be used to reduce tension in a system when the user is inactive, and increase tension during periods of greater activity”; and ¶175 “pressure sensors in shoe insoles to detect standing and/or rate of motion, bend indicators, strain gauges, gyroscopes, and accelerometers.”);
upon determining that the user is engaging in non-competitive activity (¶163 “pressure sensors”, and “A motorized tensioning system can be programmed to automatically loosen the tension of the lace when the user moves from the standing position to a sitting position”; ¶165 “accelerometer and/or gyroscope could be used to detect sudden moment and/or position information that may be used as feedback for adjusting lace tension”, and “sensors could be used to reduce tension in a system when the user is inactive, and increase tension during periods of greater activity”; and ¶175 “pressure sensors in shoe insoles to detect standing and/or rate of motion, bend indicators, strain gauges, gyroscopes, and accelerometers.”), operating in an operating mode (Fig. 40, elements 514 and 516, “modes” or “normal”,  ¶5 “normal operating mode”, and ¶175 "normal mode"”) in which manual control of the device is enabled (¶82 “select both first button 191 and second button 192 simultaneously, to allow a user to tighten, loosen, or open both shoes simultaneously”); and 
while in the operating mode, monitoring activity of the user at an operating mode signal monitoring rate to determine when the user wearing the article of footwear is engaging in competitive activity based on the signal, wherein the operating mode signal monitoring rate is lower than the lockout mode signal monitoring rate (¶163 “pressure sensors”, and “A motorized tensioning system can be programmed to automatically loosen the tension of the lace when the user moves from the standing position to a sitting position”; ¶165 “accelerometer and/or gyroscope could be used to detect sudden moment and/or position information that may be used as feedback for adjusting lace tension”, and “sensors could be used to reduce tension in a system when the user is inactive, and increase tension during periods of greater activity”; and ¶175 “pressure sensors in shoe insoles to detect standing and/or rate of motion, bend indicators, strain gauges, gyroscopes, and accelerometers.  In some embodiments, instead of or in addition to maintaining an initial tension, the sensor information may be used to establish a new target tension.  For example, pressure sensors could be used to measure contact pressures of a brace and automatically adjust used to avoid injury due to high pressure.  In some embodiments, control unit 302 may be configured to store sensor information obtained over a period of time to identify triggering events”).
However, Beers fails to explicitly disclose:
disabling manual controls; and
operating in a lockout mode in which manual control of the control device is disabled (emphasis added).
Mayer teaches disabling manual controls; and in which manual control of the control device is disabled (¶¶43 and 48 foot compression system 100 “configured to be turned to a "standby" mode (e.g., a mode wherein pressure pad 104 remains retracted) when a user is standing and/or walking” such that the system is turned off, i.e., locked, during movement of the user).  The footwear system of Beers would have motivation to use the teachings of Mayer in order to give a person wearing the footwear control over a controller system within the footwear because at desired times the person would want to remove and power down the footwear such as times when going to bed, taking a shower, resting during a break from physical activity, and so on.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the footwear system of Beers with the teachings of Mayer in order to give a person wearing the footwear control over a controller system within the footwear because at desired times the person 

Claims 3, 10, and 17. Beers discloses wherein the lockout mode signal monitoring rate is continuous (¶175 continuously monitored "game mode.").

Claims 4, 11, and 18. Beers in view of Mayer teaches wherein determining if the user is engaging in competitive activity comprises comparing the signal from the sensor against a threshold (see Beers ¶82 “a predetermined threshold is achieved (for example, a threshold pressure”; ¶91 “a threshold tension”; and see Mayer ¶30 “pressure pad 104 does not extend beyond a pressure threshold).

Claims 8, 15, and 22. Beers discloses in view of Mayer teaches wherein determining if the user is engaging in the non-competitive activity (see Beers ¶¶163, 165, and 175) is further based on an elapsing of a specified duration following determining the user is engaged in competitive activity (see Beers ¶172 “if no control commands… received after a predetermined period of time”; and see Mayer ¶47 “Control electronics 118 may prevent operation of tissue depressor 100A unless the motion sensor reports tissue depressor 100A (and thus, typically, the limb to which tissue depressor 100A is mounted) has been substantially motionless for a period of time, such as between about 2 minutes and 10 minutes.”).

Allowable Subject Matter
Claims 5-7, 12-14, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715